ORDER

PER CURIAM:
David Roberson appeals the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. In his four points on appeal, Roberson claims that plea counsel was ineffective for failing to disclose that he would have to register as a sex offender every ninety days if he pleaded guilty and for “failing to investigate the direct consequences of his client pleading guilty; that counsel for probation revocation and sentencing was ineffective for failing to submit evidence that Roberson did not violate the terms or conditions of his probation and for failing to investigate alternatives to incarceration; and that the court erred in failing to provide a written summary of the evidence it relied on to determine that he violated the terms of his probation and to consider alternatives to incarceration. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).